DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2022 have been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may wish to replace “a plurality of ball” with “a plurality of balls” at line 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 10,035,536) in view of Yamaguchi et al. (JP 2016223491).
Yamazaki discloses and shows a ball screw device comprising: 
a screw shaft (15) having a shaft-side ball thread groove with a spiral shape on an outer circumferential surface thereof; 
a nut (13) having a nut-side ball thread groove with a spiral shape on an inner circumferential surface thereof, the shaft-side ball thread groove and the nut-side ball thread groove constituting a load passage having a spiral shape; 
a circulation part (20) attached to an outer circumferential surface of the nut, the circulation part forming a circulation passage connecting a starting point and an end point of the load passage between the circulation part and the nut; and 
a plurality of balls (16) arranged in the load passage and the circulation passage so as to be able to roll; 
the nut having a housing concave groove (26, see Figs. 5-7) formed on the outer circumferential surface thereof, the housing concave groove linearly extending in an axial direction so as to open near end surfaces on both outer sides in the axial direction thereof, and the housing concave groove including a groove bottom surface having a flat surface shape and a pair of groove wall surfaces facing each other in a circumferential direction thereof, and a pair of through holes (24, 25) distantly positioned in the groove bottom surface and opening thereto and penetrating the nut in a radial direction thereof; and 
the circulation part being arranged inside the housing concave groove, and having a pair of leg portions (18, 19) inserted into the pair of through holes.
Yamazaki lacks an engaging recess portion within the pair of groove wall surfaces and a pair of engaging convex portions provided on the circulation part.  Yamaguchi teaches a ball screw device wherein the nut (7) includes a housing concave groove (13) which further includes a pair of groove wall surfaces having an engaging recess portion and the circulation part (2) includes a pair of fixing portions, each including an engaging convex portion (21) configured to engage with the engaging recess portion so the circulation part is also not able to displace toward an outer side in the radial direction and displace in the circumferential direction with respect to the nut.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamazaki ball screw device to include a concave groove and an engaging convex portion to engage with the engaging recess portion to also prevent the circulation part from moving radially outward or circumferentially.
While Yamazaki includes the housing concave groove linearly extending in an axial direction so as to open near end surfaces on both outer sides in the axial direction thereof, the housing concave group does not open to the end surfaces on either end of the nut.  Further, the combined pair of groove wall surfaces/engaging recess portion and fixing portion would be arranged short of the end surfaces on the outer sides in the axial direction.  However, paragraph 0077 of the specification as filed states, “as long as it is possible to prevent the circulation part from displacing toward the outer side in the radial direction and displacing in the circumferential direction with respect to the nut due to engagement of the engaging recess portion and the engaging convex portion, the present invention is not limited to this illustrated example”.  
With this admission, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention whether or not to arrange the housing concave groove, the engaging recess portions and engaging convex portions either at the axial end faces of the nut in accordance with MPEP 2144.04(VI)(C) which states, “shifting the position of the starting switch would not have modified the operation of the device” in citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added). Applicant’s disclosure fails to set forth any unexpected result (i.e., criticality) due to the housing concave groove extending to the axial end faces and the engaging recess portions and engaging convex portions being arranged at the axial end faces of the nut.  Accordingly, the claimed orientation lacks any criticality such that a rejection based solely on case law is appropriate.
Regarding claim 2, Yamaguchi describes the circulation part as made of metal, and the engaging convex portion is configured by a caulking portion (21) that is to be pressed against the engaging recess portion due to plastic deformation.
Regarding claim 3, neither Yamazaki nor Yamaguchi includes the engaging recess portion opening to the end surface on the outer side in the axial direction of the nut.  Given Applicant’s statement at paragraph 0077 stating, ““as long as it is possible to prevent the circulation part from displacing toward the outer side in the radial direction and displacing in the circumferential direction with respect to the nut due to engagement of the engaging recess portion and the engaging convex portion, the present invention is not limited to this illustrated example”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention whether or not to arrange the housing concave groove, the engaging recess portions and engaging convex portions either at the axial end faces of the nut in accordance with MPEP 2144.04(VI)(C) which states, “shifting the position of the starting switch would not have modified the operation of the device” in citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added). Applicant’s disclosure fails to set forth any unexpected result (i.e., criticality) due to the housing concave groove extending to the axial end faces and the engaging recess portions and engaging convex portions being arranged at the axial end faces of the nut.  Accordingly, the claimed orientation lacks any criticality such that a rejection based solely on case law is appropriate.
Regarding claim 4, the combined Yamazaki/Yamaguchi ball screw device, with the circulation part from Yamazaki and the pair of fixing portions from Yamaguchi arranged on the circulating part, would have the pair of fixing portions arranged at positions deviated from the pair of leg portions toward the outer sides in the axial direction.
Regarding claim 7, Yamazaki shows the circulation part arranged inside the housing concave groove so as not to project from the housing concave groove toward the outer side in the radial direction.
Regarding claim 8, Yamazaki shows the circulation part having a rotationally symmetrical shape around a center portion in the axial direction.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658